Mollison, Judge:
The appeals for reappraisement listed in schedule “A”, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between the respective parties hereto, subject to the approval of the Court, that the market value or price at the time of exportation of the Para Beige or Para Amber rubber sheeting covered by the Appeals to Reappraisement and entries set forth in the schedule annexed hereto and made a part hereof at which time such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantity in the ordinary course of trade for exportation to the United States including cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise ready for shipment to the United States is for sizes %" and up 900 per pound less 15 per cent discount less 3 per cent cash discount less proportionate share of non-dutiable charges net packed and for sizes under 990 per pound less 15 per cent discount less 3 per cent cash discount less proportionate share of non-dutiable charges net packed. There was no higher foreign value for such or similar merchandise.
IT IS FURTHER STIPULATED AND AGREED that the Appeals to Reap-praisement enumerated on the schedule annexed hereto and made a part hereof may be submitted for decision on the foregoing stipulation.
*562On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
For sizes J4" and up 90 cents per pound, less 15 per centum discount, less 3 per centum cash discount, less proportionate share of nondutiable charges, net, packed.
For sizes under %>" 99 cents per pound, less 15 per centum discount, less 3 per centum cash discount, less proportionate share of nondutiable charges, net, packed.
Judgment will be entered accordingly.